Citation Nr: 0712854	
Decision Date: 05/01/07    Archive Date: 05/15/07

DOCKET NO.  05-23 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
allergic rhinitis; and, if so, whether entitlement to 
service connection for allergic rhinitis is established.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
sinusitis; and, if so, whether entitlement to service 
connection for sinusitis is established.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Irene Zaki, Associate Counsel




INTRODUCTION

The veteran had active service from June 1965 to October 
1965. He had a second tour of duty from January 1968 to June 
1969. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a August 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
No. Little Rock, Arkansas, wherein the RO denied a request to 
reopen a claim of service connection for allergic rhinitis 
with sinusitis.

The underlying claim for allergic rhinitis with sinusitis was 
previously before the Board in November 1981.  At that time 
the claim was denied due to the lack of evidence of 
incurrence or aggravation during active service.


FINDINGS OF FACT

1.  In an unappealed November 1981 Board decision service 
connection for allergic rhinitis with sinusitis was denied.

2.  Competent, new evidence of record demonstrates that 
current allergic rhinitis is etiologically related to active 
service. 

3.  No new evidence has been received regarding sinusitis.


CONCLUSIONS OF LAW

1.  The November 1981 Board decision which denied the 
veteran's request of entitlement to service connection for 
allergic rhinitis with sinusitis is final.  38 U.S.C.A. § 
7104 (West 2002).

2.  The evidence received subsequent to the November 1981 
Board decision is new and material, and the requirements to 
reopen a claim of entitlement to service connection for 
allergic rhinitis have been met.  38 U.S.C.A. §§ 5108, 5103, 
5103A, 5107(b), 7104 (West 2002); 38 C.F.R. §§ 3.156, 3.159 
(2006).

3.  No evidence received subsequent to the November 1981 
Board decision addresses sinusitis, and therefore the 
requirements to reopen a claim of entitlement to service 
connection for sinusitis have not been met.  38 U.S.C.A. 
§§ 5108, 5103, 5103A, 5107(b), 7104 (West 2002); 38 C.F.R. 
§§ 3.156, 3.159 (2006).

4.  The criteria for service connection for allergic rhinitis 
have been met.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107(b) 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Allergic Rhinitis

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

In view of the Board's favorable disposition in this matter, 
the application of the VCAA is moot.  Bernard v. Brown, 4 
Vet. App. 384 (1993). 

New and material evidence

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."  

"New" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a) (2006).

The evidence added to the record subsequent to the last Board 
decision in November 1981 includes allergy clinic records, 
pharmacy records and medical examinations and opinions 
indicating treatment for allergic rhinitis from 1996 through 
2003.  Although not specifically available in 1981, this 
evidence indicates continued treatment of the veteran's 
current allergic rhinitis condition and to that extent is 
cumulative and redundant.  However, an August 2003 medical 
statement by Dr. Boyd addresses the aggravation of the 
veteran's allergic rhinitis during active service, an 
unestablished fact cited as the basis for the previous 
denial.  Therefore it is material to the claim.  Given that 
new and material evidence is presented the claim is reopened 
and all the evidence of record is viewed as a whole for 
determination of the allergic rhinitis claim.

Presumption of soundness

A veteran is presumed to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by such service.  See 38 U.S.C.A. 
§ 1111. 
In the present case, the veteran's 1965 enlistment 
examination reflects normal nose and sinuses findings.  
Although the file contains a medical history taken in January 
1968 there is no record of a medical examination taken in 
1968 upon the commencement of the veteran's second tour of 
duty and thus there are no defects noted.  Therefore no 
defects were noted upon entrance and the presumption of 
soundness is operative. 
Although soundness is presumed, it is also necessary to 
determine whether the presumption is rebutted. To rebut the 
presumption of soundness there must be clear and unmistakable 
evidence that an injury or disease existed prior thereto and 
was not aggravated by such service.  See 38 U.S.C.A. § 1111.  
In determining whether the presumption of soundness is 
rebuttable, all evidence of record must be considered, 
including post service medical opinions. Harris v. West, 203 
F.3d 1347 (Fed. Cir. 2000) and Adams v. West, 13 Vet. App. 
453 (2000).   
The veteran identified prior treatment with Dr. Lawson on 
medical history forms in April 1965 and January 1968.  It is 
unclear however what the veteran's complaints were and what 
sort of treatment was undergone. The veteran also indicated 
in January 1969 that the age of onset of his nasal allergy 
was infancy and that the date of first attack was infancy.  
As noted in the August 2003 medical statement by Dr. Boyd, 
the veteran states that he had "minor problems with 
allergies as a child but never required medical 
intervention."  He also stated that he had no problems 
during basic training but that he began to develop severe 
problems with nasal congestion and rhinorrhea at McCord Air 
Force base that got worse at Eglin Air Force base.  Dr. 
Boyd's medical opinion is that the veteran's condition was 
exacerbated considerably during his service in the Air Force.  
With evidence to the contrary, there is no clear and 
unmistakable evidence of prior injury or disease that was not 
aggravated by service.  Therefore the presumption of 
soundness has not been rebutted.

Service Connection 

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. §§ 1110, 1111 (West 
2002); 38 C.F.R. § 3.303 (2006).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

Regarding the first requirement of service connection, that 
of a current disability, the veteran is diagnosed with 
allergic rhinitis at his October 2002 medical examination by 
Dr. Boyd and the same assessment of allergic rhinitis appears 
on August 2003 medical statement. 

With regard to the second requirement of service connection, 
that of in service incurrence of an injury or disease, the 
veteran has many records indicating complaints and treatment 
of nasal allergies during his second tour of duty,  including 
medical visits, consultations, prescription refills, an 
allergy scratch test and examination requests. Additionally, 
in December 1968 the service medical records indicate a 
provisional diagnosis of allergic rhinitis.  Thus it is clear 
that rhinitis was incurred during his active service.

It is also necessary to show a nexus between the problems 
suffered during active service and the current medical 
condition.  The evidence of record shows diagnosis and 
treatment from 1968 through 2003.  The veteran has been 
treated at the Oklahoma Allergy Clinic from at least 1970 
through 1980.  The evidence of record also contains treatment 
from 1996 through 2000, although it is unclear where it was 
undergone. The veteran was also treated at the Muskogee 
Allergy clinic from 1999 through 2003.  Thus it is evident 
that the veteran has had continuous symptoms of allergic 
rhinitis.  

In conclusion, the veteran has met the requirements for 
service connection for allergenic rhinitis.  The Board notes 
that in reaching this conclusion, the evidence is at least in 
equipoise, and the benefit of the doubt doctrine has been 
applied.  See 38 USCA §  5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Accordingly, the benefit sought on appeal is 
allowed.



Service Connection for Sinusitis

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to notify

Regarding the duty to notify, proper VCAA notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Additionally, 
the VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all elements of a "service 
connection" claim, to include the degree and effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).   As such, proper notice should apprise the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  Furthermore, VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Because the issue for consideration is whether new and 
material evidence has been received to reopen the claim of 
entitlement to service connection for sinusitis, the Board 
calls attention to Kent v. Nicholson, 20 Vet. App. 1 (2006).  
That case addresses notice requirements specific to new and 
material claims.  Essentially, under Kent, the veteran must 
be apprised as to the requirements both as to the underlying 
service connection claim and as to the definitions of new and 
material evidence.  Kent further requires that the notice 
inform the veteran as to the basis for the prior final denial 
and as to what evidence would be necessary to substantiate 
the claim.  


In the present case, VA satisfied its duty to notify by means 
of the November 2003 letter from the agency of original 
jurisdiction (AOJ) to the veteran.  The letter informed the 
veteran of the new and material standard necessary to re-open 
a claim, and identified the basis for the prior final denial 
of October 2002.  The letter also noted the evidence required 
to substantiate the claim, and of the veteran's and VA's 
respective duties for obtaining evidence.  Such letter did 
not inform the veteran of the laws pertaining to disability 
ratings or effective dates.  However, because the instant 
decision denies the veteran's claim, no higher rating or 
effective date will be assigned.  As such, there is no 
prejudice to the veteran.  The letter containing the 
appropriate VCAA notice was issued prior to the August 2004 
unfavorable AOJ decision that is the basis of this appeal.  
Therefore the notice is timely and satisfied the timing 
requirements of Pelegrini, as well as the requirements of 
Kent, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
regarding VA's duty to notify.  
 
Duty to assist

With regard to the duty to assist, the Board finds that VA 
has done everything required to assist the veteran with 
respect to his claim for benefits.  The claims file contains 
the veteran's service medical records.  Also associated with 
the claims folder are reports of both private and VA post 
service examinations.  Additionally, the claims file contains 
the veteran's own statements in support of his claim.  In 
determining whether to reopen a claim, a current medical 
examination is not required.  38 C.F.R. § 3.159(c)(4)(iii) 
(2006).  Therefore, the Board finds that the VA properly and 
sufficiently developed this appeal and no further development 
is required to comply with VA's obligations under the VCAA.  

New and material evidence

No evidence received subsequent to the last Board decision in 
November 1981 addresses the veteran's sinusitis.  Therefore 
no new evidence has been submitted and the claim for 
sinusitis can not be re-opened.

In conclusion, new and material evidence sufficient to reopen 
a claim of entitlement to service connection for sinusitis 
has not been received.  Until the veteran meets his threshold 
burden of submitting new and material evidence sufficient to 
reopen this claim, the benefit of the doubt doctrine does not 
apply. Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

New and material evidence not having been received, the 
application to reopen the claim of entitlement to service 
connection for sinusitis is denied.

New and material evidence having been submitted, the 
veteran's claim of service connection for allergic rhinitis 
is reopened.

Entitlement to service connection for allergic rhinitis is 
granted.






____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


